Citation Nr: 1140263	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disability with radiculopathy.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Louisville, Kentucky in December 2009.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran, without explanation, failed to report for a July 2011 VA Compensation and Pension examination scheduled in connection with his claim for service connection for a lumbar spine disability.

2.  A lumbar spine disability with radiculopathy is not attributable to the Veteran's period of military service.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disability with radiculopathy that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in September 2005, February 2006, April 2007, and April 2010.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private medical records, and secured an examination in furtherance of his claim.  In June 2011, the Veteran was contacted and asked to complete a separate VA Form 21-4142 (Authorization and Consent to Release Information Form) for any additional care provider who treated him for his back since his discharge from service.  However, the Veteran failed to respond to this request.  In this regard, the Board notes that while VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  In light of the foregoing, the Board finds that any further attempts to obtain additional treatment records pertaining to the Veteran's back disability is not required.

A VA examination with respect to the issue on appeal was obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in the Board's June 2011 remand, the Board found the May 2010 VA examination inadequate for rating purposes because the VA examiner did not comment on statements made by the Veteran noting that he had experienced continued back symptoms since service. Because of this, the Board remanded the Veteran's claim to obtain another VA spine examination.

The Appeals Management Center (AMC) scheduled the Veteran for a spine Compensation and Pension (C&P) examination in July 2011; however, he failed to report for the VA examination, which had been scheduled to determine whether his currently diagnosed lumbar myofascial strain was traceable to an injury or disease in service.  In this regard, VA regulations state:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, . . . [and] the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

38 C.F.R. § 3.655 (2011).  In this case, because the Veteran's failure to report to the July 2011 scheduled examination is without explanation, it may be said that his absence from the scheduled examination was without good cause.  38 C.F.R. § 3.655 specifies that when an examination is scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Accordingly, because the Veteran failed to report to his scheduled examination without providing an explanation, the Board finds that the Veteran's claim of service connection for a lumbar spine disability must be evaluated based on the evidence currently of record.  38 C.F.R. § 3.655.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that since he initially injured himself playing football while in military service in 1976, he has continuously experienced problems with his back.  See December 2009 Board Hearing.

The Veteran's service treatment records contain a May 1977 entry noting that the Veteran was kicked in the back while playing football.  The Veteran stated that he jumped for the football and someone kicked him.  The impression given was no spasm or tenderness present, but pain was noted from the L-5 area to the knee.  Another May 1977 entry noted that the Veteran complained of pain in the thigh from a football injury seven months earlier, noting that he was kicked in the L-5 spine and felt numb in his right buttock, noting that he occasionally experienced shooting pain down his right leg, and that occasionally it hurt to walk.  The examiner noted a tender right sacroiliac joint, negative straight leg raising, and a contusion of the peripheral nerve.  No discharge medical evaluation is of record.

Progress notes from the Davis Pain Clinic dated from August 2002 to February 2003 document the Veteran's complaints of low back pain, and reflect a diagnosis of myofascial pain syndrome.  An August 2002 entry noted that the Veteran injured his back in the Air Force and now worked in construction which caused his back to really hurt for the past five days.

The Veteran's outpatient treatment records from the Louisville VAMC contain an October 2003 entry noting that the Veteran was in a car accident and had severe pain in his lower ribs and upper abdomen, in addition to left back pain.  A December 2005 entry noted that the Veteran experienced back pain after a work injury while moving a 300-pound stone.  

In April 2010, the Board remanded the claim for a medical examination and nexus opinion to identify any current lumbar spine disability, and thereafter, to determine the medical likelihood that a current low back disability was at least as likely as not traceable to his period of military service.  

A May 2010 VA examiner, B.F., M.D., opined that the Veteran's current back disability was less likely than not caused by or the result of the football injury of record during service in 1977.  Dr. F. explained that the 1977 injury was sustained nearly 23 years prior to the first VA Medical Center or private claim of "back back."  (The Board assumes this is a typographical error and was intended to be a reference to "back pain" or something akin to it.)  Dr. F. noted that without record of the Veteran's clinical history from time of active military service until 2002, a direct clinical correlation to the football injury could not be made.  Additionally, Dr. F. noted that the 2003 motor vehicle accident and work related injuries in 2005 would be the more likely contributors to a current back disability.  Therefore, based on the above explanation, Dr. F. opined that the Veteran's back disability was less likely as not caused by or the result of the football injury of record from 1977.  

As noted above, the Board remanded the claim in June 2011 because it found the May 2010 VA opinion lacking.  Specifically, the claim was remanded to obtain additional medical records to facilitate the VA examiner's opinion; and for the VA examiner to consider and comment on the Veteran's contention that he had experienced continued back problems ever since service.  An attempt was made to obtain records related to the Veteran's back from the time of discharge in 1977 until 2002, when the first documented complaint of back pain is found in the record, in addition to medical records related to the Veteran's motor vehicle accident in 2003, and his work related back injury in 2005.  Unfortunately, the Veteran did not respond to the Agency of Original Jurisdiction's (AOJ's) request for additional records, and currently, there are no post-service medical records in the claims file prior to 2000.  Further, although the remand directed the AOJ to obtain another VA nexus opinion following an examination of the Veteran, the Veteran failed to report for the scheduled examination.  As such, a medical examination taking into account the Veteran's statement of continued back symptoms since service is not of record.
The Board is left to evaluate the evidence currently of record in making its determination as to whether the Veteran's currently diagnosed lumbar spine disability is traceable to his military service.  38 C.F.R. § 3.655.

In this case, the Veteran is currently diagnosed with lumbar myofascial strain.  See May 2010 VA examination.  Service treatment records also contain a May 1977 entry noting that the Veteran was kicked in the back while playing football seven months prior.  However, beyond pain, there was no evidence of a disability.  Another May 1977 entry reflected a tender right sacroiliac joint, and a contusion of the peripheral nerve.  Unfortunately, no discharge medical evaluation is found in the claims file, and as such, the Board has no way of knowing whether the Veteran was still experiencing objectively demonstrated back pain when he was discharged in September 1977.  Although the Veteran is competent to report that he has experienced continuous back pain since the in-service football injury, as back pain is observable by a lay person, (see Clyburn v. West, 12 Vet. App. 296, 301 (1999)), the Board does not find his statement that he has experienced residuals of his 1977 in-service back injury ever since it happened to be credible.  Specifically, progress notes dated from 2000 through 2003 do not mention complaints or treatment related to the back, although the medical records show that the Veteran was treated at the Louisville VA medical center (VAMC) for several other complaints, including chest pain, Hepatitis C, left wrist pain, left knee pain, and drug dependence.  Significantly, there are several orthopedic clinic notes dated in 2001 where the Veteran presented complaining of left wrist pain; however, none of the entries reference complaints related to his back.  In sum, despite being seen for several other disabilities in the 2000 through 2001 time frame, not once did the Veteran complain of back pain at any of his VA appointments made to evaluate his physical and mental health.  Further, although the Veteran alleges that he experienced back problems ever since discharge in 1977, the first post-service documented complaints of back pain are not until 2002, over 20 years after he left the military.  See Davis Pain Clinic records dated from September 2002 to February 2003.

Finally, despite evidence of an in-service back injury, the record does not contain a medical opinion linking the Veteran's currently diagnosed lumbar myofascial strain to his time spent on active duty, including the 1977 football injury.  In fact, the May 2010 VA examiner opined that the Veteran's lumbar spine disability was less likely than not caused by or the result of the football injury of record during service in 1977.  Dr. F. explained that the 1977 injury was sustained nearly 23 years prior to the first VA Medical Center or private claim of back pain.  Further, Dr. F. noted that without record of the Veteran's clinical history from time of active military service until 2002, a direct clinical correlation to the football injury could not be made.  Instead, Dr. F. opined that the 2003 motor vehicle accident and work related injuries in 2005 would be the more likely contributors to a current back disability.  

In summary, despite evidence of an in-service football injury while the Veteran was on active duty, the evidence does not show that the Veteran's currently diagnosed lumbar myofascial strain is traceable to the in-service incident described by the Veteran.  As noted by the 2010 VA examiner, the 1977 injury was sustained 23 years prior to the first documented evidence of back pain, and further, the examiner expressed his belief that the more likely cause of the Veteran's lumbar myofascial strain was his motor vehicle accident and work related injuries.  No other medical authority has contradicted the 2010 VA examiner's assessment that it was less likely than not that the Veteran's current lumbar myofascial strain is attributable to service.  Additionally, the record does not show credible evidence of continuity of back symptoms since the 1977 in-service injury.  

Again, because the Veteran failed to report for his examination, the Board is left to evaluate the claim based on the evidence of record.  Based on the foregoing analysis, and after taking into account all the medical evidence of record, the Board finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  A back disability is not traceable to an injury or disease incurred in or aggravated during active military service.

      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lumbar spine disability with radiculopathy is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


